Citation Nr: 1611626	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for neurologic impairment of the right lower extremity (sciatica) associated with the degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to a disability rating in excess of 10 percent for neurologic impairment of the left lower extremity (sciatica) associated with the DDD of the lumbar spine.  

3.  Whether referral for consideration of an extraschedular disability rating for the service-connected DDD of the lumbar spine, arthritis of the right knee, and arthritis of the left knee is warranted, to include whether referral is warranted based on the combined effects of all of the Veteran's service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO confirmed and continued previously assigned 10 percent ratings for the service-connected low back disability and for the service-connected right and left knee disabilities.  

In a May 2014 rating decision, issued during the pendency of the appeal, the disability rating for the low back was increased to 40 percent effective January 3, 2014.  In addition, the RO granted entitlement to a temporary total rating for surgical treatment of the left knee necessitating convalescence dating from March 14, 2014 until May 1, 2014, at which time the prior 10 percent rating was assigned. 

The United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993). Consequently, the matter of a higher rating remained in appellate status for each issue.

In a November 2014 decision/remand, the Board denied entitlement to a rating in excess of 10 percent prior to January 3, 2014, and in excess of 40 percent from January 2014 for the orthopedic manifestations associated with the service-connected DDD of the lumbar spine; however, the Board granted separate 10 percent ratings for sciatica of the right and left lower extremities on the basis of neurologic impairment associated with the service-connected DDD of the lumbar spine.  The Board also denied entitlement to a rating in excess of 10 percent for the service-connected degenerative arthritis of the right knee.  The Board remanded the issue of entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee, prior to March 24, 2014 when a temporary total rating was assigned, and in excess of 10 percent from May 1, 2014.  

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claims were pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate and remand that portion of the Board's decision that denied initial ratings in excess of 10 percent for the sciatica of the left lower extremity and the right lower extremity.  The Joint Motion also requested that the Court vacate and remand that portion of the Board's November 2014 decision that determined that referral for extraschedular consideration was not warranted.  In a January 2016 Order, the Court granted the Partial Joint Motion for remand.  The case was returned to the Board.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

As noted above, the Board, in November 2014, remanded the issue of entitlement to a rating in excess of 10 percent for the degenerative arthritis of the left knee prior to March 24, 2014 when a temporary total rating was assigned, and in excess of 10 percent from May 1, 2014.  A review of the electronic record shows that the development directed pursuant to the November 2014 Board remand remains ongoing.  As such, the issue is referred to the RO for completion of the requested development and readjudication.  

The issue(s) of whether referral for consideration of an extraschedular disability rating for the service-connected DDD of the lumbar spine, arthritis of the right knee, and arthritis of the left knee is warranted, to include whether referral is warranted based on the combined effects of all of the Veteran's service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

As of January 3, 2014, both the right and the left lower extremities exhibited moderate sciatica associated with the service-connected DDD of the lumbar spine.  


CONCLUSIONS OF LAW

1.  As of January 3, 2014, the criteria for a separate 20 percent rating, but no more, for impairment of the right sciatic nerve are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2015).
 
2.  As of January 3, 2014, the criteria for a separate 20 percent rating, but no more, for impairment of the left sciatic nerve are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's duty to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in December 2009 and August 2010 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Board recognizes that the representative believes that the Veteran should be afforded another VA examination as he did not perform repetitive testing on examination so the provisions of 38 U.S.C.A. § 4 .40 were not followed.  However, the Board observes that the Veteran was unable to perform this testing and there is no suggestion that he became able to do so.  The examiner considered the pertinent provisions and indicated on the examinations at which point pain limited motion.  As such, the examinations are adequate and the records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).



II.  Increased Ratings - Spine

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Under the General Rating Formula for rating disabilities of the spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees or combined range of motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243.

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Note:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides a rating of 20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2015).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

The orthopedic manifestations of the Veteran's DDD of the lumbar spine are rated as 10 percent disabling prior to January 3, 2014 and 40 percent on and after that date.  The Board denied higher ratings based on orthopedic manifestations in its November 2014 Board decision.  Although the Veteran appealed to the Court, the Joint Motion for remand specifically notes that the Veteran abandoned his claim as to entitlement to higher ratings based on orthopedic manifestations.  Accordingly, the Court Order only vacated and remanded that portion of the Veteran's claim for higher neurologic ratings associated with the DDD of the lumbar spine.  Thus, the Board need not address the orthopedic criteria under the General Rating Formula as listed above, as those ratings are not currently in dispute.  

In conjunction with his appeal, the Veteran was examined in December 2010 and then on January 3, 2014. 

On the December 2010 examination, the Veteran did not exhibit sciatica of the lower extremities or any neurological impairment, such as loss of bowel or bladder control.  There was no suggestion of incapacitating episodes per the rating criteria.  As such, a rating higher than 10 percent was not warranted. 

With respect to neurologic manifestations, Diagnostic Code 8520 addresses the sciatic nerve.  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4 .124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id. Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id. 

The Board finds that a 20 percent rating for sciatic nerve impairment of the right and of the left lower extremities, respectively, is warranted.  A higher rating is not warranted since the examiner specified that the pain on each side was moderate, and not worse.  Although the January 2014 examiner stated that the Veteran's overall severity of the radiculopathy was mild in the right and the left legs, and, that the Veteran did not have radicular pain or any other signs or symptoms of radiculopathy, the examiner did indicate that the Veteran had "moderate" constant pain and "mild" numbness in the right and left lower extremities.  Because the examiner did not provide any explanation for why the Veteran's sciatic pain was moderate, but his overall neurologic impairment was mild, the Board must find that the Veteran's overall disability picture more nearly approximates that of a moderate degree.  Given that the sciatic pain in the legs is moderate in degree, the Board must resolve all doubt in the Veteran's favor and find that a 20 percent rating for sciatica of the left lower extremity and a 20 percent rating for sciatica of the right lower extremity is warranted.  

The Veteran did not exhibit any additional neurological dysfunction such as bowel or bladder impairment.  Therefore, separate ratings for such impairments are not warranted.  In addition, the examiner indicated that the Veteran did not have incapacitating episodes as described in the rating criteria.  Thus, a higher rating on that basis is not warranted. 

In sum, the evidence supports separate 20 percent ratings for neurological impairment associated with the low back disability of the right and left lower extremities, respectively, as of January 3, 2014.


ORDER

From January 3, 2014, a separate 20 percent rating for neurologic impairment of the left lower extremity sciatic nerve is granted, subject to the law and regulations governing the payment of monetary benefits.  

From January 3, 2014, a separate 20 percent rating for neurologic impairment of the right lower extremity sciatic nerve is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

As noted above, the Veteran's claim for a disability rating in excess of 10 percent prior to March 24, 2014 and from May 1, 2014 for the service-connected left knee disability was remanded by the Board in November 2014, and RO development of that claim remains ongoing at this time.  

In the Joint Motion for Remand, the parties agreed that the issue of whether referral for consideration of an extraschedular rating should be deferred pending the outcome of the claim for a higher rating for the service-connected left knee disability.  


As the claims are inextricably intertwined, deferral is necessary.  Moreover, according to Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed Cir. 2014), the Federal Circuit held that the combined effects of all service-connected disabilities must be considered when determining whether referral for extraschedular consideration is warranted.  

Accordingly, the case is REMANDED for the following action:

After completion of the development requested in the November 2014 remand, readjudicate any remaining issues on appeal and return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


